      Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 1 of 12




                 AFFIDAVIT OF JASON J. DEFREITAS IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT


       I, Jason J. DeFreitas, a Special Agent with Homeland Security Investigations, being duly

sworn, depose and state as follows:

1.     I am a Special Agent with the Department of Homeland Security (DHS) United States

       Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI)

       assigned to the Boston Field Office and have been employed by HSI since 2006. I am

       currently assigned to the Cyber Group. Prior to my assignment to the Boston Field Office,

       I was assigned to the HSI Los Angeles Field Office, where I sei'ved as a member of the

       Intellectual Property Rights Group.       In connection with my official duties, I have

       investigated and assisted other agents in investigating cases involving a wide variety of

       criminal violations including, but not limited to, fraud, intellectual propertyrights, cultural

       property theft, and child pornography. Prior to my employment with ICE HSI, I served as

       a United States Customs and Border Protection (CBP) officer at the Los Angeles

       International Airport for approximately four years. My duties included the interception

       and examination of individuals and merchandise for violations of United States laws.

2.     This Affidavit is submitted in support of an application underRule 41 of the Federal Rules

       of Criminal Procedure to search the residence located                               Acushnet,

       Massachusetts 02743 (the "SUBJECT PREMISES"), as more fully described in

       Attachment A, which is incorporated herein by reference.

3.     As described herein, there is probable cause to believe that the SUBJECT PREMISES

      contains contraband and evidence, fmits, and instmmentalities of violations of 18 U.S.C.

       § 2252A (possession and distribution of child pornography), which items are more

       specifically described in Attachment B, which is also incorporated herein by reference.
                                                  I
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 2 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 3 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 4 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 5 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 6 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 7 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 8 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 9 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 10 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 11 of 12
Case 1:19-mj-07177-JCB Document 1-1 Filed 06/11/19 Page 12 of 12
